DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Parameter that effects translation rate
From claim 2, elect one of RSCF, relative codon-tRNA adaptation, TDR, GC content, average repetitive substring index, codon pair bias, dinucleotide bias, nucleotide bias, and amino acid bias.  The election will be applied to claims 3 and 27, if applicable.
Set of coordinately expressed viral genes
From claim 5, elect one of common structure, common temporal expression during a virus’ life cycle, encoding for proteins having common function, translated at a common cellular location, encoding for proteins having common cellular localization.
Parameter that effects translation rate (faster or slower)
Elect either faster translation rate, claim 8, or slower translation rate, claims 12, 24 and 30.
If claim 8 is elected, elect one of a-c.
If claim 12 is elected, elect one of a-c.

Coding sequence
From claim 16, elect one of viral gene, mammalian gene, and heterologous transgene.
Cellular context
From claim 28, elect one of a specific period of a cell’s life cycle, cellular division, cellular stress, apoptosis, viral infection and lysogeny of the cell.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The species lack unity of invention because the groups do not share the same or corresponding technical feature.  The parameters that effect translation rate differ in structure and function.  The parameters effecting rate (faster and slower) differ in structure and function.  The sets of coordinately expressed gene differ in structure and function.  The coding sequences differ in structure and function.  The molecules present during the various cellular contexts differ in structure and function.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STACY B CHEN/Primary Examiner, Art Unit 1648